PER CURIAM.
Pursuant to the provisions of Section 35.22(3), Florida Statutes 1959, F.S.A., authorizing the Supreme Court to prescribe and fix the filing fee to be collected by the District Courts of Appeal, Florida Appellate Rule 2.2b(6), 31 F.S.A. requiring the payment of a fee of $25 in all appeals at the time the certified copy of the notice of appeal, petition or other pleading is filed in the District Court of Appeal, be and the same is hereby approved and. confirmed.
This rule shall take effect nunc pro tunc July 1, 1957.
THOMAS, C. J., and TERRELL, HOB-SON, ROBERTS, DREW, THORNAL and O’CONNELL, JJ., concur.